—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered October 29, 1997, convicting defendant, after a nonjury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant failed to prove by a preponderance of the evidence that he was acting under an extreme emotional disturbance when he stabbed his estranged wife 38 times and then attempted suicide (Penal Law § 125.25 [1] [a]; People v White, 79 NY2d 900; People v Casassa, 49 NY2d 668). Contrary to defendant’s claim, he satisfied neither the subjective nor the objective element of his defense. The evidence established that, rather than exhibiting a “loss of self-control” (People v Harris, 95 NY2d 316, 319), defendant “was in full command of his faculties when he brutally murdered the victim” (People v Caban, 213 AD2d 287, 288, lv denied 86 NY2d 733). In addition, the fact that the victim had commenced child support proceedings, coupled with defendant’s purported realization that his marriage was over, did not provide a “reasonable explanation or excuse” for defendant’s alleged mental state (People v Checo, 194 AD2d 410, lv denied 82 NY2d 715). The court, as trier of fact, was entitled to reject the expert testimony presented by defendant.
*234We perceive no abuse of sentencing discretion. Concur— Mazzarelli, J. P., Ellerin, Wallach, Rubin and Friedman, JJ.